DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to because, due to the shading of the figures and the artifacts around the reference characters, it is difficult to determine the features of the various implants/tools/components.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Each of the independent claims (claims 1, 11, and 21) recite that “a fastener integrally formed with the holding body.”  In U.S. patent law, “integrally formed” means that the components are formed as one piece (see also “monolithic”).  However, Applicant’s disclosure clearly shows that fastener 308 is a separate piece from holding body 304 (see Figs. 14 and 15).  Thus, Applicant’s use of the term “integrally formed” is inconsistent with common usage in U.S. patent law.  The Examiner suggests amending the claims to recite “a fastener integral with the holding body.”  This would mean that the fastener is an essential component to the holding body, wherein the fastener and holding body can be two separate pieces.  Such is consistent with Applicant’s disclosure (see Figs. 11-15).
Claims 3 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claims 3 and 19 both recite “wherein the guide sections are formed as guide slots which are elongated in a longitudinal direction of the legs with vertically penetrating the same.”  It is unclear what is meant by “vertically penetrating the same.”  Fig. 17 shows guide slots 340, 342 and that the guide slots clearly are elongated in a longitudinal direction of the legs.  However, it is unclear what “vertically penetrating the same” means as the disclosure does not provide any guidance.
Claims 9 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 9 recites the limitation "the threaded portion formed on the movement conversion rod" in lines 1-2.  Claim 15 recites the limitation "the threaded portion formed on the movement conversion rod" in lines 1-2.  There is insufficient antecedent basis for this limitation in these claims.  Claim 9 should depend from claim 8 and claim 15 should depend from claim 14 as these claims introduce the threaded portion of the movement conversion rod.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 and 4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Blain et al. (US 2017/0258605 A1).
Claim 1. Blain et al. disclose a cage holder (400) comprising: a main body (410); a holding body (406) which is inserted into the main body to relatively move with respect to the main body, and has a pair of end effectors (404) that protrude outwardly from one end of the main body; a fastener (414) integrally formed with the holding body; and a knob (412) mounted on the other end of the main body and movably coupled to the fastener in a longitudinal direction of the main body, wherein the end effectors are formed at ends of legs (402) that branch out from one end of the holding body, and a guide unit (see Fig. 25A inset) is formed at the one end of the main body and the legs to forcibly guide the legs, when the holding body moves toward the one end of the main body in the longitudinal direction thereof to increase a protruded length of the end effectors, an interval between the pair of end effectors is enlarged (see Fig. 25A), and 
Claim 4. Blain et al. disclose wherein the legs have bending notches (see Fig. 24 inset) formed on outer surfaces thereof, thus to increase an amount of bending (Figs. 22-29). 
[AltContent: textbox (Guide Unit)][AltContent: textbox (Guide Unit)]









[AltContent: textbox (Bending Notch)][AltContent: textbox (Bending Notch)]






Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Blain et al. (US 2017/0258605 A1) in view of Remington et al. (US 2018/0200078 A1).
Blain et al. fail to disclose wherein the guide unit comprises: guide sections longitudinally formed in the legs; and fixing guides disposed in the main body and inserted into the guide sections (claim 2) and wherein the guide sections are formed as claim 3). 
Remington et al. teach a cage holder (802) comprising: a holding body (905) with legs (903) and a guide unit (901 and see Fig. 10A inset for “guide section/slot”) formed at one end of a main body (906) and the legs to forcibly guide the legs, wherein the guide unit comprises: guide sections (see Fig. 10A inset) longitudinally formed in the legs; and fixing guides (901) disposed in the main body and inserted into the guide sections, wherein the guide sections are formed as guide slots (see Fig. 10A inset) which are elongated in a longitudinal direction of the legs with vertically penetrating the same, and the fixing guides are guide pins (901) which are fixed to the main body by passing through the guide slots wherein the presence of the guide pins allows for greater separation of the legs (see para. 0071) (Figs. 9A-13).

    PNG
    media_image5.png
    382
    258
    media_image5.png
    Greyscale
[AltContent: connector][AltContent: textbox (Guide Section/Slot)][AltContent: connector][AltContent: textbox (Guide Section/Slot)]









claim 2) and wherein the guide sections are formed as guide slots which are elongated in a longitudinal direction of the legs with vertically penetrating the same, and the fixing guides are guide pins which are fixed to the main body by passing through the guide slots (claim 3), as suggested by Remington et al., in order to provide for greater separation of the legs.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Blain et al. (US 2017/0258605 A1) in view of Olmos et al. (2008/0140207 A1).
Claim 5. Blain et al. disclose wherein a driver (420) is inserted through insides of the fastener and the holding body (Figs. 22-29).
Blain et al. fail to disclose that the fastener comprises an indication device configured to indicate an amount of rotation of the driver by converting it into an amount of change in a length thereof (claim 5).
Olmos et al. teach a cage holder (400) comprising: a holding body (426) and a fastener (see 426 located within 412 adjacent 440 in Fig. 26) with an indication device (440) configured to indicate an amount of rotation of a driver (424) by converting it into an amount of change in a length thereof to indicate expansion of a cage (200) to which the cage holder is attached (see paras. 0183 and 0185) (Figs. 25 and 26).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the cage holder of Blain et al. such that the fastener comprises an indication device configured to indicate an amount of rotation of claim 5), as suggested by Olmos et al., in order to indicate expansion of a cage to which the cage holder is attached.
Claims 11, 17, 20, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Blain et al. (US 2017/0258605 A1) in view of Olmos et al. (2008/0140207 A1).
Claim 11. Blain et al. disclose a cage holder (400) comprising: a main body (410); a holding body (406) which is inserted into the main body to relatively move with respect to the main body, and has a pair of end effectors (404) that protrude outwardly from one end of the main body; a fastener (414) integrally formed with the holding body; and a knob (412) mounted on the other end of the main body and movably coupled to the fastener in a longitudinal direction of the main body, wherein a driver (420) is inserted through insides of the fastener and the holding body (Figs. 22-29). 
Claim 17. Blain et al. disclose wherein the end effectors are formed at ends of legs (402) that branch out from one end of the holding body, and a guide unit (see Fig. 25A inset on pg. 6 above) is formed at the one end of the main body and the legs to forcibly guide the legs, when the holding body moves toward the one end of the main body in the longitudinal direction thereof to increase a protruded length of the end effectors, an interval between the pair of end effectors is enlarged (see Fig. 25A), and when the holding body moves back from the one end of the main body in the longitudinal direction thereof to decrease the protruded length of the end effectors, the interval between the pair of end effectors is narrowed (see Fig. 25B) (Figs. 22-29). 
Claim 20. Blain et al. disclose wherein the legs have bending notches (see Fig. 24 inset on pg. 6 above) formed on outer surfaces thereof, thus to increase an amount of bending (Figs. 22-29). 
Claim 21. Blain et al. disclose a cage holder (400) comprising: a main body (410); a holding body (406) which is inserted into the main body to relatively move with respect to the main body, and has a pair of end effectors (404) that protrude outwardly from one end of the main body; a fastener (414) integrally formed with the holding body; and a knob (412) mounted on the other end of the main body and movably coupled to the fastener in a longitudinal direction of the main body, wherein the end effectors are formed at ends of legs (402) that branch out from one end of the holding body, and a guide unit (see Fig. 25A inset on pg. 6 above) is formed at the one end of the main body and the legs to forcibly guide the legs, when the holding body moves toward the one end of the main body in the longitudinal direction thereof to increase a protruded length of the end effectors, an interval between the pair of end effectors is enlarged (see Fig. 25A), and when the holding body moves back from the one end of the main body in the longitudinal direction thereof to decrease the protruded length of the end effectors, the interval between the pair of end effectors is narrowed (see Fig. 25B), and a driver (420) is inserted through insides of the fastener and the holding body (Figs. 22-29).
Blain et al. fail to disclose that the fastener comprises an indication device configured to indicate an amount of rotation of the driver by converting it into an amount of change in a length thereof (claims 11 and 21).
Olmos et al. teach a cage holder (400) comprising: a holding body (426) and a fastener (see 426 located within 412 adjacent 440 in Fig. 26) with an indication device 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the cage holder of Blain et al. such that the fastener comprises an indication device configured to indicate an amount of rotation of the driver by converting it into an amount of change in a length thereof (claims 11 and 21), as suggested by Olmos et al., in order to indicate expansion of a cage to which the cage holder is attached.
Claims 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Blain et al. (US 2017/0258605 A1) in view of Olmos et al. (2008/0140207 A1) as applied to claim 17 above, and further in view of Remington et al. (US 2018/0200078 A1).
Blain et al. fail to disclose wherein the guide unit comprises: guide sections longitudinally formed in the legs; and fixing guides disposed in the main body and inserted into the guide sections (claim 18) and wherein the guide sections are formed as guide slots which are elongated in a longitudinal direction of the legs with vertically penetrating the same, and the fixing guides are guide pins which are fixed to the main body by passing through the guide slots (claim 19). 
Remington et al. teach a cage holder (802) comprising: a holding body (905) with legs (903) and a guide unit (901 and see Fig. 10A inset on pg. 8 above for “guide section/slot”) formed at one end of a main body (906) and the legs to forcibly guide the legs, wherein the guide unit comprises: guide sections (see Fig. 10A inset on pg. 8 above) longitudinally formed in the legs; and fixing guides (901) disposed in the main 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the cage holder of Blain et al. such that the guide unit comprises: guide sections longitudinally formed in the legs; and fixing guides disposed in the main body and inserted into the guide sections (claim 18) and wherein the guide sections are formed as guide slots which are elongated in a longitudinal direction of the legs with vertically penetrating the same, and the fixing guides are guide pins which are fixed to the main body by passing through the guide slots (claim 19), as suggested by Remington et al., in order to provide for greater separation of the legs.

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).

Applicant is advised that should claim 5 be found allowable, claims 17 and 21 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIANNA NANCY HARVEY whose telephone number is (571)270-3815. The examiner can normally be reached Mon.-Fri. 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Robert can be reached on (571)272-4719. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/JULIANNA N HARVEY/Primary Examiner, Art Unit 3773